Title: To James Madison from Joseph Jones, 21 January 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Spring Hill 21st Janry. 1788.
I beg your pardon for omiting to write to you the last two or three weeks. I have been little in Richmond during that period and of late have been confined by an attack of the Rhumatism, which, though very painfull for two or three days, has now left me. I mean, nothing unforeseen preventing, to visit Richmond next week. Before I came away Col. Goode had sent me a good many slips of the wild crab tree but not one scion— these I knew wod. not answer your purpose and threw them away. He informed me there was not a scion to be got. Mr. Seldon could not discover any of the Trees at his place. The scion I suspect is not easily procured unless from Trees that can be found under inclosure. The season being now past for sending them to N. York in time for planting could they be procured, you must desire your friend to have patience untill next fall, by which time I doubt not to be able to gratify him. I think I have seen several of them near where Col. Carter resides. The tree at Col. Goodes bears the largest apple for a wild crab I ever saw. The Servant brought me one of them with the slips as large as a hens egg, and of very agreeable scent. The Map of James River was compleated when I left Richmond except the trace of the canal which being a material part of it more on account of the notes of reference that any difficulty in laying it down I declined receiving it from Mr. Lambert untill these were added. Mr. Harris the manager of the work altho’ he had promised me to furnish them had not then complied with his promise. Lambert promised me if he did not soon do it he would ride up to his House near the Canal and obtain his sketch and notes. Would you have the map forwarded to new york by some safe ha[n]d that offers or retain it here untill you come in in march which I hear you intend doing. It will be too large for a letter by Post.
The Assembly have passed the district plan into a law—much changed I am told from the former plan. Not having seen the law I can speak only from information. There are eighteen districts—four additional Judges of the genl. Court—the genl. Court Judges ride the upper districts three to a circuit. The Chancellors and Admiralty Judges take the six lower districts. Chancery, admiralty, and appeal Courts as heretofore. District Courts take cognizance of no demands under 30 £. Civil process commences 1st Janry. next the criminal I am informed some time in the fall. The Judges have 20/ each a day, & 5d ⅌ mile during their Journeys I think in addition to former allowance, so it stood in the bill and is so I presume in the law. The lawyers fees 15/ & 30 the same as the County Courts. The revenue law which is also the appropriation law is calculated to lessen all it may the State debt, I mean the internal debt. The certificate Tax is taken off and an additional duty on certain enumerated articles & 3 ⅌ Cent on other goods payable in certificates is the present plan for sinking them. Yr. friend & Servt
Jos: Jones.
